DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2003/0107915, hereinafter “Kim”) in view of Liu et al. (US 2010/0080036, hereinafter “Liu”)
Regarding claim 17: Kim (Fig. 3A) shows a magnetic memory device, comprising:
a channel portion on a substrate (10) and including a compound semiconductor;
a source region and a drain region (12 and 14) on the substrate and apart from each other with the channel portion therebetween;
an insulating spacer (layer 16) on the channel portion and including a magnetic insulator;

a free layer on the insulating spacer, a tunnel barrier layer on the free layer, and a pinned layer on the tunnel barrier layer;
a word line (26) on the MTJ structure;
Kim does not disclose a source line electrically connected to the source region; and a bit line electrically connected to the drain region. However, Liu (Fig. 2 and paragraph [0007]) discloses the use of a source line connected to the source region and a bit line connected (via MTJ) to the drain region to provide voltages to the memory cell to perform read and write operations (paragraph [0029]) in a memory device. It would have been obvious to one of ordinary skill in the art to use a source line connected to the source region and a bit line connected to the drain region to provide voltages to the memory cell to perform read and write operations in a memory device.

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a device isolation layer on a substrate and defining an active region; a source region and a drain region apart from each other in the active region of the substrate; a channel portion in the active 
Regarding claim 12: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a device isolation layer on a substrate and defining a plurality of active regions; a source region and a drain region apart from each other in each of the plurality of active regions; a channel portion between the source region and the drain region; a plurality of magnetic memory units respectively formed on the channel portion; and a word line on the plurality of magnetic memory units and extending in a first direction parallel to an upper surface of the substrate, wherein: each of the plurality of magnetic memory units includes: a spin orbit torque (SOT)-inducing layer on the channel portion” in combination with the other limitations thereof as is recited in the claim. Claims 12-16 depend on claim 11
Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “wherein the channel portion includes the compound semiconductor in which a spin orbit torque (SOT)-inducing dopant is included at a first concentration, the compound semiconductor including at least one of a Group III-V semiconductor and a Group II-VI semiconductor.” in combination with the other limitations thereof as is recited in the claim. Claim 19 depends on claim 18.
Regarding claim 20: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of wherein: the magnetic memory device is configured such that, in a write operation, a write current flows from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HUAN HOANG/           Primary Examiner, Art Unit 2827